Title: From Thomas Jefferson to Patrick Gibson, 18 May 1821
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
Monticello
May 18. 21.
According to the request of your letter of Apr. 30. I have this day inclosed to Capt Peyton my note to him for 1120 D. payable in the bank of Virginia to replace that for the same—sum which you have hitherto been so kind as to endorse for me, the last account I have recieved from you was of Sep. 12. balance against me 262.72 which I hope has been paid up by the flour since consigned to you. I shall be glad however to recieve my account with you down to the present day. I learn with great concern that at the  of your last letter you were seriously indisposed, and am in hope this may find you restored. I salute you with constant friendship and respect.Th: Jefferson